Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species C/Figure 3 in the reply filed on 3/8/21 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist between the species.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). The requirement is still deemed proper and is therefore made FINAL.
	Applicant argues that all claims 1-17 read upon the elected species; however, this is not convincing since claims 4 and 17 clearly instead read upon nonelected species B/Figure 2B. Therefore, claims 4 and 17 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elected species of applicant’s figure 3 in combination with the valve connected with the controller as recited in claims 5 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “a central angle less than or equal to 180 degrees” is unclear with regards to reference starting and ending points from which to determine such angle.
	Claim 9 is indefinite for similar reasons.
	The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-6, 9-13, and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller US 2010/0270433 in view of Manley US 2006/0102801.

Regarding claim 1, Miller teaches a hybrid wing aircraft comprising: 
an engine embedded into a body of said hybrid wing aircraft (figure 2A), such that said embedded engine has a fan received within a nacelle (being inherent), and wherein a portion of said body providing a boundary layer over a circumferential portion of a circumference of said fan (figure 2A); 
said circumferential portion being an arc with a central angle less than or equal to 180 degrees (as shown in figure 2A as best understood by the Examiner); 
a system to manage boundary layer flow around to into the nacelle (figures 3A-8);
but does not specify the system to deliver an additional amount of air to said circumferential portion to reduce the effect of said boundary layer on fan stability; wherein said system includes at least one tap with an outlet located upstream of the nacelle, said outlet configured to deliver said additional amount of air to said boundary layer at a location upstream of said nacelle; and wherein said system further includes an inlet to said tap in said body and further upstream of said fan than an outlet of said tap.
Manley; however, does teach a system to deliver an additional amount of air to said affected area; wherein said system includes at least one tap with an outlet located upstream of the nacelle, said outlet configured to deliver said additional amount of air to said area at a location upstream of said nacelle; and wherein said system further includes an inlet to said tap in said body and further upstream of said fan than an outlet of said tap (inlet 564, outlet 566, and valve 560 as represented in figure 5). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a system in place of the vanes of Miller, in order to dramatically increase control over the effects of the boundary layer at such location of the vanes; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, the references teach the hybrid wing aircraft as set forth in claim 1, wherein Manley further teaches said system includes a plurality of taps, said plurality of taps defined by a plurality 

Regarding claim 3, the references teach the hybrid wing aircraft as set forth in claim 2, wherein Manley further teaches said plurality of inlets are spaced axially apart and said plurality of outlets are spaced axially apart (figure 5).

Regarding claim 5, Manley teaches the hybrid wing aircraft as set forth in claim 1, wherein Manley further teaches said tap includes a valve configured to control the delivery said additional amount of air to said boundary layer (560 figure 5 paragraph 0036).

Regarding claim 6, the references teach the hybrid wing aircraft as set forth in claim 5, wherein Manley further teaches an estimate of said boundary layer conditions under any number of flight conditions is initially made, and stored with a controller and said controller being operable to control said valve to address fan stability issues under various flight conditions (paragraph 0031, etc.).

Regarding claim 9, the references teach a method of operating a hybrid wing aircraft comprising: operating an embedded engine embedded into a body of said hybrid wing aircraft, wherein said embedded engine has a fan received within a nacelle, and wherein a portion of said body providing a boundary layer over a circumferential portion of a circumference of said fan; said circumferential portion being an arc with a central angle less than or equal to 180 degrees; delivering an additional amount of air to said circumferential portion to reduce the effect of said boundary layer on fan stability; wherein the additional amount of airflow is delivered by at least one tap with an outlet located upstream of the nacelle and an inlet in said body and further upstream of said fan than said outlet (see previous rejections).

Regarding claim 10, the references teach the method as set forth in claim 9, further comprising controlling the amount of air delivered by the at least one tap with a valve (see previous rejections).



Regarding claim 12, the references teach the method as set forth in claim 11, but do not specify further comprising sensing conditions downstream of the fan and communicating with the controller when the corresponding estimation of boundary layer conditions provides challenges to fan stability.
However, sensors working in collaboration with controllers is extremely well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to incorporate such sensors, in order to enable the whole system to operate as efficiently as possible; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 13, the references teach the method as set forth in claim 12, further comprising controlling the valve with the controller to reduce the effects of said boundary layer on fan stability (see previous rejections).

Regarding claim 15, the references teach the method as set forth in claim 9, further comprising delivering the additional amount of airflow with a plurality of taps, said plurality of taps defined by a plurality of outlets upstream of said nacelle and a plurality of inlets further upstream than said outlets (see previous rejections).

Regarding claim 16, the references teach the method as set forth in claim 15, wherein said plurality of inlets are spaced axially apart and said plurality of outlets are spaced axially apart (see previous rejections).

Claims 7-8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller and Manley in view of Whaites US 6,381,950.

Regarding claim 7, the references teach the hybrid wing aircraft as set forth in claim 1, but do not specify further comprising a nozzle on said nacelle downstream of said fan, and said nozzle being moveable to address fan conditions when an approaching stall condition may be detected.
Whaites; however, renders such systems as well known (most clearly summarized in figures 5-9). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such nozzle system, in order to increase control of the exhaust and overall performance of the engine system, as described by Whaites; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, the references teach the hybrid wing aircraft as set forth in claim 7, but do not specify wherein said nozzle is moved to a more open position when stall is detected.
However, it would have been obvious to one having ordinary skill in the art, to position the nozzle as recited within such conditions, in order to enhance recovery from stall; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 14, the references teach the method as set forth in claim 12, further comprising positioning a nozzle on said nacelle downstream of said fan, and said nozzle moved to a more open position when challenges to fan stability are detected (see previous rejections).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644